FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

GURU NANAK SIKH SOCIETY OF            
YUBA CITY,
                Plaintiff-Appellee,         No. 03-17343
               v.
                                             D.C. No.
                                          CV-02-01785-LKK
COUNTY OF SUTTER; CASEY KROON;
DENNIS NELSON; LARRY MUNGER;                 OPINION
DAN SILVA,
           Defendants-Appellants.
                                      
       Appeal from the United States District Court
           for the Eastern District of California
       Lawrence K. Karlton, Senior Judge, Presiding

                 Argued and Submitted
       October 17, 2005—San Francisco, California

                   Filed August 1, 2006

  Before: Dorothy W. Nelson, Johnnie B. Rawlinson, and
              Carlos T. Bea, Circuit Judges.

                   Opinion by Judge Bea




                           8587
            GURU NANAK SIKH v. COUNTY   OF   SUTTER      8591


                         COUNSEL

Jeffrey T. Melching & John A. Ramirez, Rutan & Tucker,
LLP, Costa Mesa, California, for the defendants-appellants.

Michael R. Barrette, Yuba City, California, for the plaintiff-
appellee.

R. Alexander Acosta, Jessica Dunsay Silver, Eric W. Treene
& Sarah E. Harrington, Department of Justice, Civil Rights
Division, Washington, D.C., for intervenor and amicus United
States.

Jennifer B. Henning, Sacramento, California, for amici Cali-
fornia State Association of Counties and the League of Cali-
fornia Cities in support of the defendants-appellants.

Gibson, Dunn & Crutcher, LLP, New York, New York, for
amici The Anti-Defamation League, et al.

Roman P. Storzer, Anthony Picarello Jr. & Derek L. Gaubatz,
The Becket Fund for Religious Liberty, Washington, D.C., in
support of the plaintiff-appellee.
8592          GURU NANAK SIKH v. COUNTY         OF   SUTTER
                              OPINION

BEA, Circuit Judge:

   We must decide whether a local government’s denial of a
religious group’s application for a conditional use permit to
construct a temple on a parcel of land zoned “agricultural”
constituted a “substantial burden” under the Religious Land
Use and Institutionalized Persons Act of 2000 (RLUIPA), 42
U.S.C. §§ 2000cc, et seq., and if we find that the denial was
a substantial burden, whether RLUIPA is constitutional.

   We find that the County1 imposed a substantial burden on
Appellee Guru Nanak Sikh Society of Yuba City’s (“Guru
Nanak’s”) religious exercise under RLUIPA because the
stated reasons and history behind the denial at issue, and a
previous denial of Guru Nanak’s application to build a temple
on a parcel of land zoned “residential,” to a significantly great
extent lessened the possibility of Guru Nanak constructing a
temple in the future. We also decide that the County did not
assert, much less prove, compelling interests for its action;
last, we find the relevant portion of RLUIPA is a permissible
exercise of Congress’s remedial power under Section Five of
the Fourteenth Amendment.

  Accordingly, we affirm the district court’s order that
granted summary judgment for Guru Nanak, invalidated the
County’s denial of Guru Nanak’s application to build a new
temple, and enjoined the County to approve and grant Guru
Nanak’s conditional use permit immediately, subject only to
conditions to which Guru Nanak had previously agreed.

I.   Facts and Background2
   1
     This opinion refers to Appellants County of Sutter, Casey Kroon, Den-
nis Nelson, Larry Munger, and Dan Silva, in their official capacities as
County Supervisors, collectively as “the County.”
   2
     The facts in this case are not disputed. This summary draws exten-
sively from the district court opinion, Guru Nanak Sikh Soc’y of Yuba City
v. County of Sutter, 326 F. Supp. 2d 1140 (E.D. Cal. 2003).
                GURU NANAK SIKH v. COUNTY         OF   SUTTER          8593
  A.      Denial of Guru Nanak’s First CUP Application3

   Guru Nanak is a non-profit organization dedicated to fos-
tering the teachings and practices of the Sikh religion. In
2001, Guru Nanak attempted to obtain a conditional use per-
mit (CUP)4 for the construction of a Sikh temple—a
gurudwara—on its 1.89-acre property on Grove Road in
Yuba City (“the Grove Road property”). The proposed use
included about 5,000 square feet dedicated to an assembly
area and related activities. The proposed temple site would
have held religious ceremonies for no more than seventy-five
people at a time. The Grove Road property was in an area
designated for low-density residential use (R-1), intended
mainly for large lot single family residences; churches and
temples are only conditionally permitted in R-1 districts,
through issuance of a CUP.

  The Sutter County Planning Division, part of the County
Community Services Department, issued a report recom-
mending that the Planning Commission grant a CUP for the
  3
     The details of Guru Nanak’s first CUP application were not included
in the record on appeal. Therefore, we rely on the district court’s summary
of the relevant facts, which facts are not disputed by the parties.
   4
     The Sutter County Zoning Code describes the purpose of utilizing use
permits for certain proposed uses of land:
      The County realizes that certain uses have operational character-
      istics that, depending on the locations and design, may have the
      potential to negatively impact adjoining properties and uses. Such
      uses therefore require a more comprehensive review and approval
      procedure in order to evaluate and mitigate any potentially detri-
      mental impacts. Use permits, which may be revocable, condi-
      tional or valid for a term period, may be issued by the Planning
      Commission for any of the uses or purposes for which such per-
      mits are required or permitted by the terms of this Chapter. Guar-
      antees to ensure compliance with the terms and conditions may
      be required by the Commission.
Sutter County Zoning Code § 1500-8210 (May 2002). See infra Part I.C.
for further discussion of CUPs.
8594          GURU NANAK SIKH v. COUNTY         OF   SUTTER
Grove Road property. The report stated that while the permit
presented potential conflicts with established residences in the
area, the conflicts could be minimized by specifically recom-
mended conditions that would be consistent with the General
Plan of Sutter County. However, at a public meeting, the
Planning Commission voted unanimously to deny the CUP.
The denial was based on citizens’ voiced fears that the result-
ing noise and traffic would interfere with the existing neigh-
borhood. Following the Commission’s denial, Guru Nanak
began searching for a different parcel of property for the pro-
posed temple.

  B.    Denial of Guru Nanak’s Second CUP Application

   In 2002, Guru Nanak acquired the property at issue in this
case, a 28.79-acre parcel located on George Washington Bou-
levard in an unincorporated area of the County,5 to build a
temple there. The site is zoned “AG” (general agricultural dis-
trict) in the Sutter County Zoning Code. As in R-1 districts,
churches and temples are only conditionally permitted in AG
districts, through issuance of a CUP. The parcel includes a
walnut orchard and an existing 2,300 square foot single fam-
ily residence, which Guru Nanak proposed to convert into a
Sikh temple by increasing the size of the building by approxi-
mately 500 square feet. All of the surrounding properties have
identical zoning designations and have orchards. The nearest
residence to the property is at least 200 feet north of the par-
cel’s northern boundary. The residence to be converted into
the temple is located 105 feet south of that northern boundary.
  5
    This parcel was within the “sphere of influence” of Yuba City. In other
words, it was not officially yet within the City’s borders, but the parcel
was in a delineated area which will probably become part of the city as
the urban center expands and takes over agricultural land. When land is
within a city’s sphere of influence, “comprehensive land use planning . . .
[is] conducted by [the applicable] city in cooperation and coordination
with the County.” Sutter County General Plan, Policy Document, at v
(November 25, 1996).
            GURU NANAK SIKH v. COUNTY    OF   SUTTER       8595
   Another Sikh temple already exists on a ten-acre parcel of
land zoned “agricultural” located next to Bogue Road, less
than a mile southeast from the proposed temple’s parcel.
Within Yuba City’s sphere of influence, the Bogue Road Sikh
temple is surrounded by land zoned “agricultural.”

   Guru Nanak filed an application for a CUP to build a tem-
ple limited to approximately 2,850 square feet on the pro-
posed site. The proposed use of the property was for a Sikh
temple, assembly hall, worship services, and weddings. As
with the Grove Road property, the proposed facility was
intended to accommodate religious services of no more than
seventy-five people at a time. Various county and state
departments reviewed Guru Nanak’s application and added a
variety of conditions regarding the environmental impact of
the proposed use including a twenty-five foot “no develop-
ment” buffer along the north side of the property, a require-
ment that ceremonies remain indoors, and required
landscaping.

   Guru Nanak had to accept these conditions to receive the
Planning Division’s recommendation to the Planning Com-
mission. The Planning Division issued a “mitigated negative
declaration” (i.e. that the proposed temple would not create a
significant environment impact) because “although the pro-
posed [temple] could have a significant impact on the envi-
ronment[,] . . . the recommended mitigation measures would
reduce the possible impacts to a less-than-significant level.”
The Planning Division cited the temple’s maximum atten-
dance of 75 people, minor building conversion, and stipulated
mitigation measures as reasons for finding a less-than-
significant impact on the environment.

   The Planning Commission held a public meeting to con-
sider Guru Nanak’s permit application. A member of Guru
Nanak testified that while its previous application was for a
1.9-acre lot in a residential area, the subject application per-
tained to a 28.8-acre lot that did not border anyone’s front or
8596        GURU NANAK SIKH v. COUNTY    OF   SUTTER
back yard. He also stated that Guru Nanak would accept all
the Planning Division’s proposed conditions on the land’s
use. Various potential neighbors spoke against the proposed
temple, complaining mainly that the temple would increase
traffic and noise, interfere with the agricultural use of their
land, and lower property values. The Commission approved
the application 4-3, subject to the conditions required by the
Planning Division and stipulated to by Guru Nanak, with the
commissioners echoing the reasoning voiced by both sides.

   Several neighbors filed timely appeals to the Sutter County
Board of Supervisors. The Planning Division filed another
report in response to the appeals, addressing the specific com-
plaints of the concerned neighbors and continuing to recom-
mend approval of Guru Nanak’s CUP application. Subject to
revised mitigation conditions including an expanded one-
hundred foot setback, the Planning Division found that the
proposed temple’s effect on neighbors’ pesticide spraying,
nearby traffic, and noise levels would be minimal.

   The Board of Supervisors held a public hearing on the
appeals. People attending the hearing reiterated claims regard-
ing effects upon the agricultural use of surrounding land, traf-
fic, and property values. In addition, several people
complained that the initial plan for a seventy-five person tem-
ple was only a starting point for more ambitious facilities and
this piece-meal approval process violated the California Envi-
ronmental Quality Act (CEQA).

   The four-member Board of Supervisors unanimously
reversed the Planning Commission’s approval and denied
Guru Nanak’s application. Supervisor Kroon flatly rejected
the project based on the “right to farm”: the property had been
agricultural and should remain so. He argued that long-time
farmers should not be affected by someone who wishes to
change the use of the property. Supervisor Nelson stated that
he was concerned that Guru Nanak’s proposed use “was too
far away from the city” and would not promote orderly
            GURU NANAK SIKH v. COUNTY     OF   SUTTER       8597
growth. He commented that such development is detrimental
to the surrounding agricultural uses and that Guru Nanak
should locate its church nearer to his and other existing
churches. Supervisors Munger and Silva agreed that the pro-
posed temple site’s separation from existing infrastructure,
termed “leapfrog development,” was a poor idea and denied
the application on that ground.

  C.   Local Land Use Law

  The Sutter County General Plan is a long-term guide for
physical development of land within the County. The Plan
empowers the County’s Community Services Department to
ensure that “new development adjacent to agricultural areas
be designed to minimize conflicts with adjacent agricultural
uses.” Policy Document, at 16. The Plan disfavors develop-
ment not contiguous to areas currently designated for urban or
suburban uses—leapfrog development—because it “has the
potential to create land use conflicts and, in most instances,
make[s] the provision of services more difficult.” Id. at 13.

   The Sutter County Zoning Code designates twenty-two
types of districts. Within each of these districts, the Code cat-
egorizes uses as “permitted” as a matter of right, uses that
require a “zoning clearance,” or uses that require a use permit.
Zoning clearance uses need only the review and approval of
the Community Services Director. Conditional use permit
uses require a more comprehensive review through the Sutter
County Planning Commission, and require a public hearing.
A church must apply for a CUP to locate within any district
available to it. Six of the twenty-two types of districts are
made available to churches through the Zoning Code: general
agricultural (AG); food processing, agricultural and recreation
combining (FPARC); one-family residence (R-1), two-family
residence (R-2), neighborhood apartment (R-3), and general
apartment (R-4).
8598         GURU NANAK SIKH v. COUNTY     OF   SUTTER
  D.    The Decision Below

   The district court granted summary judgment for Guru
Nanak because it concluded the County substantially bur-
dened Guru Nanak’s religious exercise, and that the County
did not proffer evidence of compelling interests to justify such
burden. Guru Nanak Sikh Soc’y of Yuba City, 326 F. Supp. 2d
at 1152-54. The district court reasoned that “[t]o meet the
‘substantial burden’ standard, the governmental conduct being
challenged must actually inhibit religious activity in a con-
crete way, and cause more than a mere inconvenience.” Id. at
1152. Applying its definition of the substantial burden stan-
dard to the facts, the district court held that “the denial of the
use permit, particularly when coupled with the denial of
[Guru Nanak’s] previous application, actually inhibits [Guru
Nanak’s] religious exercise.” Id. The court also found that
Congress did not overstep its constitutional bounds under Sec-
tion Five of the Fourteenth Amendment when enacting
RLUIPA because the statute targets documented religious dis-
crimination. Id. at 1156-61. The court rejected the County’s
CEQA claim because the County’s Planning Division had
already found that the proposed temple, subject to stipulated
mitigation measures, would create “a less-than-significant
level” of environmental impacts. Id. at 1148-49. Accordingly,
the district court invalidated the County’s denial of Guru
Nanak’s CUP application and enjoined the County to approve
immediately the CUP. Id. at 1161-63.

II.    Analysis

   We have jurisdiction under 28 U.S.C. § 1291. This court
reviews de novo the district court’s order granting summary
judgment. San Jose Christian College v. City of Morgan Hill,
360 F.3d 1024, 1029 (9th Cir. 2004). In reviewing the district
court decision, “we must determine, viewing the evidence in
the light most favorable to the nonmoving party, ‘whether
there are any genuine issues of material fact and whether the
district court correctly applied the relevant substantive law.’ ”
               GURU NANAK SIKH v. COUNTY          OF   SUTTER          8599
Id. at 1029-30 (quoting Oliver v. Keller, 289 F.3d 623, 626
(9th Cir. 2002)).6

   We decide that the County made an individualized assess-
ment of Guru Nanak’s CUP, thereby making RLUIPA appli-
cable, and that the County’s denial of Guru Nanak’s CUP
application constituted a substantial burden, as that phrase is
defined by RLUIPA. Because RLUIPA applies to this case,
we address RLUIPA’s constitutionality pursuant to Section
Five of the Fourteenth Amendment, and decide that RLUIPA
is a congruent and proportional exercise of congressional
power pursuant to the Fourteenth Amendment.

  A.    Statutory Claim under RLUIPA

   RLUIPA is Congress’s latest effort to protect the free exer-
cise of religion guaranteed by the First Amendment from gov-
ernmental regulation.7 In Employment Division, Department
of Human Resources of Oregon v. Smith, 494 U.S. 872, 878-
82 (1990), the Supreme Court decided that the Free Exercise
Clause of the First Amendment “does not inhibit enforcement
of otherwise valid laws of general application that incidentally
burden religious conduct.” Cutter v. Wilkinson, 125 S. Ct.
2113, 2118 (2005).

   In 1993, Congress enacted the Religious Freedom and Res-
toration Act of (RFRA) in response to the Supreme Court’s
decision in Smith. RFRA “prohibit[ed] ‘[g]overnment’ from
‘substantially burden[ing]’ a person’s exercise of religion
even if the burden results from a rule of general applicability
unless the government [could] demonstrate the burden ‘(1)
  6
     Because the material facts are undisputed, we are left to decide whether
the district court correctly applied RLUIPA to those facts, and whether
RLUIPA passes constitutional scrutiny.
   7
     The provisions of the First Amendment apply to state and local govern-
ment regulation. See, e.g., Elk Grove Unified Sch. Dist. v. Newdow, 542
U.S. 1, 8 n.4 (2004).
8600        GURU NANAK SIKH v. COUNTY    OF   SUTTER
[was] in furtherance of a compelling governmental interest;
and (2) [was] the least restrictive means of furthering that
compelling governmental interest.’ ” City of Boerne v. Flores,
521 U.S. 507, 515-16 (1997) (second and third alterations in
original) (quoting 42 U.S.C. § 2000bb-1). In City of Boerne,
though, the Supreme Court invalidated RFRA, deciding that
it was an unconstitutional exercise of congressional power
pursuant to Section Five of the Fourteenth Amendment
because of a “lack of proportionality or congruence between
the means adopted and the legitimate end to be achieved.” Id.
at 533.

   Congress enacted RLUIPA in response to the constitutional
flaws with RFRA identified by City of Boerne. “RLUIPA
‘replaces the void provisions of RFRA[,]’ and prohibits the
government from imposing ‘substantial burdens’ on ‘religious
exercise’ unless there exists a compelling governmental inter-
est and the burden is the least restrictive means of satisfying
the governmental interest.” San Jose Christian, 360 F.3d at
1033-34 (quoting Wyatt v. Terhune, 315 F.3d 1108, 1112 (9th
Cir. 2003) (citation omitted). To avoid RFRA’s fate, Congress
wrote that RLUIPA would apply only to regulations regarding
land use and prison conditions. See Cutter, 125 S. Ct. at 2118.

   [1] RLUIPA applies only if one of three conditions obtain:
(1) If the state “program or activity receives Federal financial
assistance,” 42 U.S.C. § 2000cc(2)(A), implicating congres-
sional authority pursuant to the Spending Clause; (2) if the
substantial burden imposed by local law “affects . . . [or]
would affect, commerce with foreign nations, among the sev-
eral States, or with Indian tribes,” id. § 2000cc(2)(B), impli-
cating congressional power pursuant to the Commerce
Clause; (3) or, as Guru Nanak argues here, if “the substantial
burden is imposed in the implementation of a land use regula-
tion or system of land use regulations, under which a govern-
ment makes, or has in place formal or informal procedures or
practices that permit the government to make, individualized
               GURU NANAK SIKH v. COUNTY          OF   SUTTER          8601
assessments of the proposed uses for the property involved,”
42 U.S.C. § 2000cc(2)(C) (emphasis added).

      1.   Individualized Land Use Assessments

   Before we apply the terms of RLUIPA, of course, we first
must determine if RLUIPA even applies, by examining
whether the actions of the County are “individualized assess-
ments of the proposed uses for the property involved.” Id. The
County argues that its denial of Guru Nanak’s second CUP
application falls outside the legislative scope of RLUIPA
because its use permit process is a neutral law of general
applicability. However, the plain meaning of § 2000cc(2)(C),
quoted above, belies this contention. RLUIPA applies when
the government may take into account the particular details of
an applicant’s proposed use of land when deciding to permit
or deny that use.8

   The Sutter County Zoning Code does not permit churches
as a matter of right in any of the six types of zoned areas
available for church construction. Rather, an entity intending
to build a church must first apply for a CUP and be approved
by the County. The Zoning Code states, “The County realizes
that certain uses . . . may have the potential to negatively
impact adjoining properties and uses. Such uses therefore
require a more comprehensive review and approval procedure
in order to evaluate and mitigate any potentially detrimental
impacts.” § 1500-8210. The Zoning Code also outlines how
the Sutter County Planning Commission, which has original
jurisdiction over such use applications, should determine
whether to approve or reject an application:

      The Planning Commission may approve or condi-
  8
    The Sutter County Zoning Code undeniably is a “system of land use
regulations” within the meaning of RLUIPA because it is a system of
“zoning law[s] . . . that limits or restricts a claimant’s use or development
of land . . . .” 42 U.S.C. § 2000cc-5.
8602        GURU NANAK SIKH v. COUNTY     OF   SUTTER
    tionally approve a use permit if it finds that the
    establishment, maintenance, or operation of the use
    or building applied for will or will not, under the cir-
    cumstances of the particular case, be detrimental to
    the health, safety, and general welfare of persons
    residing or working in the neighborhood of such pro-
    posed use, or be detrimental or injurious to property
    and improvement in the neighborhood or to the gen-
    eral welfare of the County. Additionally, the Com-
    mission shall find that the use or activity approved
    by the use permit is consistent with the General Plan
    [of Sutter County].

§§ 1500-8216 (emphasis added). The County Board of Super-
visors reviews the Planning Commission’s conditional use
decisions “de novo and all applications, papers, maps, exhib-
its and staff recommendations made or presented to the Plan-
ning Commission may be considered.” Id. § 1500-312(f). The
Sutter County Zoning Code directs the Planning Commission
and the Board of Supervisors to “implement [its] system of
land use regulations [by making] individualized assessments
of the proposed uses of the land involved.” 42 U.S.C.
§ 2000cc.

   [2] By its own terms, it appears that RLUIPA does not
apply directly to land use regulations, such as the Zoning
Code here, which typically are written in general and neutral
terms. However, when the Zoning Code is applied to grant or
deny a certain use to a particular parcel of land, that applica-
tion is an “implementation” under 42 U.S.C. § 2000cc(2)(C).
See Kaahumanu v. County of Maui, 315 F.3d 1215, 1220-23
(9th Cir. 2003) (concluding in a RLUIPA case that a similar
permit process resulted in an administrative, rather than legis-
lative, action because it “was based on the circumstances of
the particular case and did not effectuate policy”); Freedom
Baptist Church of Delaware County v. Twp. of Middletown,
204 F. Supp. 2d 857, 868-69 (E.D. Pa. 2002) (“No one con-
tests that zoning ordinances must by their nature impose indi-
               GURU NANAK SIKH v. COUNTY          OF   SUTTER           8603
vidual assessment regimes. That is to say, land use regulations
through zoning codes necessarily involve case-by-case evalu-
ations of the propriety of proposed activity against extant land
use regulations.”).9 RLUIPA therefore governs the actions of
the County in this case.

     2.    Substantial Burden Under RLUIPA

   [3] We next turn to the issue whether the County’s denial
of Guru Nanak’s CUP application substantially burdened its
religious exercise within the meaning of RLUIPA.

   The statute states, in relevant part:

     (a) Substantial burdens

     (1)    General rule

     No government shall impose or implement a land
     use regulation in a manner that imposes a substantial
     burden on the religious exercise of a person, includ-
   9
     While the statutory text is dispositive on this issue, for those who seek
to interpret statutes by reference to the legislators’ stated purposes, RLUI-
PA’s legislative history confirms that the County’s procedure for approv-
ing a CUP application constitutes an individualized assessment. In
explaining the need for RLUIPA, Senators Hatch and Kennedy, sponsors
of the bill, noted, “Churches in general, and new, small, or unfamiliar
churches in particular, are frequently discriminated against on the face of
zoning codes and also in the highly individualized and discretionary pro-
cesses of land use regulation. . . . [O]ften, discrimination lurks behind
such vague and universally applicable reasons as traffic, aesthetics, or ‘not
consistent with the city’s land use plan.’ ” 146 Cong. Rec. S774-01 (daily
ed. July 27, 2000) (emphasis added). Sutter County’s Zoning Code imple-
mentation process is individualized and discretionary. In fact, the Board
of Supervisors in this case summarized the predominant reason for its
denial of Guru Nanak’s application by concluding that “the proposed uses
[are] inconsistent with existing uses within the area”—an echo of the
broad and discretionary response that RLUIPA’s sponsors cited as a need
for the statute.
8604           GURU NANAK SIKH v. COUNTY          OF   SUTTER
       ing a religious assembly or institution, unless the
       government demonstrates that imposition of the bur-
       den on that person, assembly, or institution—

       (A) is in furtherance of a compelling governmental
       interest; and

       (B) is the least restrictive means of furthering that
       compelling governmental interest.

42 U.S.C. § 2000cc (emphasis added). Guru Nanak bears the
burden to prove the County’s denial of its application
imposed a substantial burden on its religious exercise. Id.
§ 2000cc-2(b).

   The Supreme Court’s free exercise jurisprudence is instruc-
tive in defining a substantial burden under RLUIPA. The
Supreme Court has held that various unemployment compen-
sation regulations imposed a substantial burden on adherents’
religious exercise, and thereby were subject to strict scrutiny,
because the regulations withheld benefits based on adherents’
following their religious tenets. See Sherbert v. Verner, 374
U.S. 398, 406 (1963).10,11 This choice between unemployment
benefits or religious duties imposed a burden because it
exerted “substantial pressure on an adherent to modify his
  10
       In Sherbert, the Court held that the Free Exercise Clause protects a
jobless individual from losing unemployment compensation because she
chooses to obey a central tenet of her faith: not to work on the Sabbath
(Saturday). Sherbert, 374 U.S. at 403-09.
    11
       Several of our sister circuit courts began their task of defining sub-
stantial burden by referring to these precedents. See Midrash Sephardi,
Inc. v. Town of Surfside, 366 F.3d 1214, 1226 (11th Cir. 2004) (“We turn
. . . to other instances in which courts have defined or discussed the term
‘substantial burden.’ ”); Civil Liberties for Urban Believers v. City of Chi-
cago, 342 F.3d 752, 760 (7th Cir. 2003) (“Civil Liberties”) (“RLUIPA’s
legislative history indicates that it is to be interpreted by reference to
RFRA and First Amendment jurisprudence.” (citing 146 Cong. Rec. S774-
01 (July 27, 2000)).
               GURU NANAK SIKH v. COUNTY           OF   SUTTER           8605
behavior and to violate his beliefs.” Thomas v. Review Bd. of
the Ind. Employment Sec. Div., 450 U.S. 707, 717-18 (1981);
see also Lyng v. Nw. Indian Cemetery Protective Ass’n, 485
U.S. 439, 450-51 (1988) (explaining that to trigger strict scru-
tiny under the First Amendment a governmental burden must
have a “tendency to coerce individuals into acting contrary to
their religious beliefs”). These cases demonstrate “that a ‘sub-
stantial burden’ must place more than an inconvenience on
religious exercise.” See Midrash Sephardi, Inc. v. Town of
Surfside, 366 F.3d 1214, 1227 (11th Cir. 2004).

   [4] Accordingly, interpreting RLUIPA, this court has held:
“[F]or a land use regulation to impose a ‘substantial burden,’
it must be ‘oppressive’ to a ‘significantly great’ extent. That
is, a ‘substantial burden’ on ‘religious exercise’ must impose
a significantly great restriction or onus upon such exercise.”12
San Jose Christian, 360 F.3d at 1034 (quoting Merriam-
Webster’s Collegiate Dictionary 1170 (10th ed. 2002)).
Applying San Jose Christian’s definition of a substantial bur-
den to the particular facts here, we find the district court cor-
  12
     The County argues that San Jose Christian instead defined the phrase
“substantial burden” by reference to the Seventh Circuit opinion in Civil
Liberties that adopted a narrower definition of the phrase. Compare San
Jose Christian, 360 F.3d at 1035 (“Our holding is entirely consistent with
the Seventh Circuit’s recent ruling . . . [that] the City’s regulations in this
case do not render religious exercise effectively impracticable” (emphasis
added)), with Civil Liberties, 342 F.3d at 761 (“We therefore hold that . . .
a land-use regulation . . . imposes a substantial burden on religious exer-
cise [if it] necessarily bears direct, primary, and fundamental responsibil-
ity for rendering religious exercise—including the use of real property for
the purpose thereof within the regulated jurisdiction generally—effectively
impracticable.” (emphasis added)). We disagree with this understanding
of San Jose Christian. After announcing its holding which defined the
phrase “substantial burden,” San Jose Christian, 360 F.3d at 1034, San
Jose Christian referred to Civil Liberties, and then simply to note that San
Jose Christian “is entirely consistent [with Civil Liberties].” Id. at 1035.
Failure by San Jose Christian College to present a complete land use appli-
cation can fail the more lenient “oppressive to a significantly great extent”
test as well as the “effectively impracticable” test. That is the consistency;
it does not mean the former case adopted the latter case’s test.
8606           GURU NANAK SIKH v. COUNTY          OF   SUTTER
rectly granted summary judgment for Guru Nanak. Most
important to us the history behind Guru Nanak’s two CUP
application processes, and the reasons given for ultimately
denying these applications, to a significantly great extent less-
ened the possibility that future CUP applications would be
successful. See Saints Constantine & Helen Greek Orthodox
Church, Inc. v. City of New Berlin, 396 F.3d 895, 899-900
(7th Cir. 2005) (“Saint Constantine”) (finding that, to prove
a substantial burden under RLUIPA, a religious group need
not “show that there was no other parcel of land on which it
could build its church”). We need not and do not decide that
failing to provide a religious institution with a land use enti-
tlement for a new facility for worship necessarily constitutes
a substantial burden pursuant to RLUIPA. At the same time,
we do decide the County imposed a substantial burden here
based on two considerations: (1) that the County’s broad rea-
sons given for its tandem denials could easily apply to all
future applications by Guru Nanak; and (2) that Guru Nanak
readily agreed to every mitigation measure suggested by the
Planning Division, but the County, without explanation,
found such cooperation insufficient.

   The Zoning Code permits churches in six types of districts.
Churches must apply for a CUP within any or all of the six
available districts. Each of the district classifications available
to churches is intended to provide an area for a distinct form
of development.13 The CUP application process is intended to
ensure that a religious group’s proposed property use con-
forms with the type of development that the particular district
contemplates.

   Guru Nanak initially applied for a CUP to construct a Sikh
  13
    For instance, “the [General Agricultural] District is established to pro-
vide areas for general farming, low density uses, open spaces, and by use
permit limited retail service uses which in the opinion of the Planning
Commission support the local agricultural industry.” Sutter County Zon-
ing Code § 1500-1410.
               GURU NANAK SIKH v. COUNTY           OF   SUTTER           8607
temple on a 1.89-acre property in an R-1 (One Family Resi-
dence) District.14 The Sutter County Community Services
Department had recommended approval of the proposed use
because mitigation measures, agreed to by Guru Nanak,
would have minimized conflicts with surrounding land. Nev-
ertheless, the County Planning Commission unanimously
rejected the application, citing neighbors’ complaints regard-
ing increased noise and traffic.

   Guru Nanak predictably responded to these voiced com-
plaints by attempting to locate its temple on property far from
residents who would be bothered by noise and traffic. The
County’s stated reasons for denying Guru Nanak’s first appli-
cation implied to Guru Nanak that it should not attempt to
locate its temple in higher density districts (two-family resi-
dence, neighborhood apartment, general apartment, and the
combining district) where nearby neighbors would be simi-
larly bothered.15
   14
      This district classification is intended to provide areas for low density
residential development within an urban environment that has adequate
services and amenities which will support a desirable and stable living
environment.” Sutter County Zoning Code § 1500-2210.
   15
      Although one could argue that higher density districts—such as apart-
ment and combining districts—are likely still available for Guru Nanak’s
temple because apartment dwellers are probably more noise tolerant than
neighbors in a low density residential district, the County’s land use law
does not allow such a distinction. The Sutter County General Plan states
that “[n]ot all land uses are equally affected by noise”; however, “resi-
dences of all types” are grouped together as being noise sensitive. Policy
Document, at 71 (emphasis added). The Sutter County Zoning code char-
acterizes apartments districts as residential under the General Plan,
§§ 1500-2810, 1500-3110, and permits “one-family dwellings . . . when
occupied or used by . . . persons employed on the premises” as of right
in combining districts, § 1500-1730. Therefore, neighbors located in either
two-family residence, apartment, or combining districts would be equally
justified under the General Plan to complain about the noise created by a
nearby proposed temple as neighbors located in low density residential
districts. A Guru Nanak CUP application for a temple in any of these dis-
tricts could be denied for the exact same broad reasons as its first CUP
application.
8608          GURU NANAK SIKH v. COUNTY          OF   SUTTER
   Accordingly, Guru Nanak proposed a smaller temple, with
the same seventy-five person capacity, on a much larger par-
cel of agricultural land.16 The agricultural parcel left much
more space between the temple and adjacent properties; that
space mitigated the temple’s noise and traffic impact on sur-
rounding persons. Both the Community Services Department
and the Planning Commission approved this second applica-
tion because the parcel’s size, along with additional setback
and use conditions, adequately addressed the noise, traffic,
and other complaints related to the temple’s possible impact
on surrounding agricultural uses.

   [5] The County Board of Supervisors’ denial of Guru
Nanak’s second application frustrated Guru Nanak’s attempt
to comply both with the reasons given for the County’s first
denial and the Planning Division’s various requirements for
Guru Nanak to locate a temple on land zoned “agricultural.”
The Board’s primary reason for denying Guru Nanak’s sec-
ond application was that the temple would contribute to “leap-
frog development.” Although the Zoning Code conditionally
permits churches and other non-agricultural activities within
agricultural districts, the County could use its concern with
leapfrog development effectively to deny churches access to
all such land; a great majority of agriculturally zoned land
near Yuba City is separated from existing urban development.
Moreover, many other churches already exist on agriculturally
zoned land,17 including another Sikh temple located on Bogue
   16
      During the public hearing at which the Sutter County Planning Com-
mission approved Guru Nanak’s second application, Commissioner Grif-
fin commented, “We turned . . . down [Guru Nanak’s first application]
because the noise impact on the neighbors was going to be severe. And
more or less told them that they needed to find more acreage to set up
their facility, and they did that.” (Emphasis added.)
   17
      At the Planning Commission public hearing, Marie Carney, Guru
Nanak’s realtor in acquiring the subject property, stated, “[T]here [are]
plenty of examples of churches having been built on ag[ricultural] land
and they tend to be scattered throughout the community.” Although Ms.
Carney was not a neutral participant in this land use proceeding, her state-
ment is nowhere disputed in the record.
               GURU NANAK SIKH v. COUNTY          OF   SUTTER          8609
Road less than a mile away from the proposed temple. The
Bogue Road Sikh temple’s parcel of land, like Guru Nanak’s
land, is surrounded by other agricultural parcels of land, to the
extent such parcels are within Yuba City’s sphere of influ-
ence. Hence, the County inconsistently applied its concern
with leapfrog development to Guru Nanak.18 At the very least,
such inconsistent decision-making establishes that any future
CUP applications for a temple on land zoned “agricultural”
would be fraught with uncertainty. See id. at 901 (finding a
substantial burden where a church’s future efforts to locate
another parcel of property or file new land use applications
would result in “delay, uncertainty, and expense”).

   [6] In denying the second CUP application, the Board of
Supervisors disregarded, without explanation, the Planning
Division’s finding that Guru Nanak’s acceptance of various
mitigation conditions would make the proposed temple have
a less-than-significant impact on surrounding land uses. We
“cannot view [the denial of the second CUP application] ‘in
isolation’; [rather, it] ‘must be viewed in the context of [Guru
Nanak’s permit process] history.’ ” See Westchester Day Sch.
v. Vill. of Mamaroneck, 417 F. Supp. 2d 477, 548 (S.D.N.Y.
2006) (quoting Living Water Church of God v. Charter Twp.
of Meridian, 384 F. Supp. 2d 1123, 1134 (W.D. Mich. 2005)).
In Westchester Day School, the district court found a substan-
tial burden where the zoning board denied the religious day
school’s land use application despite the day school having
“worked for over one-and-a-half years to address the [zoning
board’s] concerns and offered to make changes to, inter alia,
parking, the size of [the proposed construction,] landscaping,
  18
    Other earlier “leapfrog development” evidence was adduced. During
the Planning Commission public hearing, Commissioner Dunn noted,
“[Sutter County] just approved a development out on Township Road [in
an area not contiguous with Yuba City limits] last year. Big huge develop-
ment for residential occupation, . . . both planning commissions were
against it, and still, passed the review to their supervisors. . . . I’m just
pointing out things that I’ve seen that fly in the face of that comment [that
the County attempts to avoid leapfrog development.]”
8610          GURU NANAK SIKH v. COUNTY         OF   SUTTER
[the] enrollment cap[, and] a bus departure management plan
to mitigate the traffic impact.” Id.; see also Living Water, 384
F. Supp. 2d. at 1134 (finding a substantial burden where the
Township denied the church’s land use proposal after the
church had “worked diligently and in good faith with the
Township to address its concerns before submitting a revised
. . . proposal”). Similarly, during both of its CUP application
processes, Guru Nanak agreed to every mitigation condition
the Planning Division found necessary to recommend the land
entitlements. Regarding the second application in particular,
Guru Nanak agreed to a host of conditions proposed specifi-
cally to allay the County’s concerns with leapfrog
development—including a one-hundred foot setback to allow
for pesticide spraying, and that all its religious ceremonies be
held indoors and limited to seventy-five people. Nevertheless,
in denying the second application, the Board of Supervisors
neither related why any of such mitigation conditions were
inadequate nor suggested additional conditions that would
render satisfactory Guru Nanak’s application.

   [7] While the Zoning Code conditionally permits churches
in residential and higher density districts, noise and traffic
concerns would likely preclude constructing any other pro-
posed temple on a small parcel of land.19 Likewise, Guru
Nanak would understandably be hesitant to propose a temple
on another large, agricultural parcel of land for fear that the
County would yet again deny that application because of leap-
frog development. Even if Guru Nanak were once again to
follow the Planning Division’s detailed requirements on miti-
gating impacts on nearby land, history shows such extensive
efforts could very well be in vain. The net effect of the Coun-
  19
    During the Planning Commission public hearing, one complaining
neighbor exemplified the perspective of many Sutter County residents that
converted Guru Nanak’s task of locating suitable property into a predica-
ment: “[N]o family wants to live near a religious temple with all the
excessive crowds, traffic, and noise which will increase with a future tem-
ple and [Guru Nanak’s] proposal.”
               GURU NANAK SIKH v. COUNTY           OF   SUTTER           8611
ty’s two denials—including their underlying rationales and
disregard for Guru Nanak’s accepted mitigation conditions—
is to shrink the large amount of land theoretically available to
Guru Nanak under the Zoning Code to several scattered par-
cels that the County may or may not ultimately approve.20
Because the County’s actions have to a significantly great
extent lessened the prospect of Guru Nanak being able to con-
struct a temple in the future, the County has imposed a sub-
stantial burden on Guru Nanak’s religious exercise.

   Our decision contrasts with the facts present in San Jose
Christian, where we found the plaintiff had not suffered a
substantial burden because the city’s actions had not lessened
the possibility that the college could find a suitable property.
In San Jose Christian, we considered it centrally important
that there was no evidence to suggest that the religious institu-
tion desired by San Jose Christian College could not be
obtained merely by “submitt[ing] a complete application.”
San Jose Christian, 360 F.3d at 1035; see also id. (“Should
College comply with this request, it is not at all apparent that
its re-zoning application will be denied.”). Moreover, we
  20
     In denying Guru Nanak’s second application, the Board of Supervi-
sors assured Guru Nanak that it would support a future application “if it
was in the right location . . . closer towards Yuba City . . . further to the
north of this site along with several other churches.” The Board of Super-
visors also advised that it would informally cooperate with Guru Nanak
to locate a suitable site. Admittedly, the availability of other suitable prop-
erty weighs against a finding of a substantial burden. See San Jose Chris-
tian, 360 F.3d at 1035. However, RLUIPA does not contemplate that local
governments can use broad and discretionary land use rationales as lever-
age to select the precise parcel of land where a religious group can wor-
ship. See Saint Constantine, 396 F.3d at 900 (noting that RLUIPA’s
substantial burden test aims to protect religious groups from “subtle forms
of discrimination when, as in the case of the grant or denial of zoning vari-
ances, a state delegates essentially standardless discretion to nonprofes-
sionals operating without procedural safeguards”). Moreover, given that
Guru Nanak had repeatedly followed the guidance of governmental bodies
about how to obtain a land entitlement to no avail, we cannot credit the
Board’s offer to cooperate as assuring Guru Nanak’s future success.
8612         GURU NANAK SIKH v. COUNTY    OF   SUTTER
noted that even if its complete application were denied, the
college had no reason to believe another application would be
rejected. Id. (“[There is] no evidence in the record demon-
strating that College was precluded from using other sites
within the city.”). See also Henderson v. Kennedy, 253 F.3d
12, 17 (D.C. Cir. 2001) (“Because the Park Service’s ban on
sales on the Mall is at most a restriction on one of a multitude
of means, it is not a substantial burden on their vocation.”)
(emphasis added).

    3.    Compelling Interests

   [8] The County effectively concedes that it has no compel-
ling interest, much less that the restrictions are narrowly tai-
lored to accomplish such interest. The County presents no
such argument in its briefs. Because the County “shall bear
the burden of persuasion,” 42 U.S.C. § 2000cc-2(b), to prove
narrowly tailored, compelling interests, we hold that the dis-
trict court properly invalidated the County’s denial of Guru
Nanak’s CUP application.

  B.     Constitutionality of RLUIPA’s Individual Land Use
         Assessments Provision

   [9] We now turn to the issue of whether RLUIPA as
applied to the facts of this case is constitutional. It is axiom-
atic that “[t]he powers of the legislature are defined and lim-
ited; and that those limits may not be mistaken, or forgotten.”
Marbury v. Madison, 1 Cranch 137, 176 (1803). We must
therefore find an affirmative grant of power provided to Con-
gress to enact a law such as RLUIPA. Because RLUIPA
applies in this case due to the County’s “individualized
assessment” of Guru Nanak’s application, the statute’s consti-
tutionality depends on Congress’s power to “enforce, by
appropriate legislation, the provisions of [the Fourteenth
Amendment].” U.S. Const. amend. XIV, § 5. RLUIPA will be
deemed constitutional only if there is “a congruence and pro-
portionality between the injury to be prevented or remedies
            GURU NANAK SIKH v. COUNTY     OF   SUTTER       8613
and the means adopted to that end.” City of Boerne, 521 U.S.
at 520. We hold that RLUIPA is constitutional because it
addresses documented, unconstitutional government actions
in a proportional manner.

   When evaluating whether a statute is a constitutional exer-
cise of Congress’s Enforcement Power pursuant to Section
Five of the Fourteenth Amendment, “[t]he first step . . . is to
identify with some precision the scope of the constitutional
right at issue.” Bd. of Trustees of Univ. of Ala. v. Garrett, 531
U.S. 356, 365 (2001). “Preventive measures prohibiting cer-
tain types of laws may be appropriate [pursuant to Section
Five] when there is reason to believe that many of the laws
affected by the congressional enactment have a significant
likelihood of being unconstitutional.” City of Boerne, 521
U.S. at 532. Accordingly, a congressional statute targeting
local regulations subject to strict scrutiny—“presumptively
invalid” regulations, Smith, 494 U.S. at 888—is more likely
to be constitutional than a statute targeting regulations subject
to more deferential review. See Nev. Dep’t of Human Res. v.
Hibbs, 538 U.S. 721, 736 (2003).

   In this case, RLUIPA targets only “individualized govern-
mental assessment[s]” subject to strict scrutiny under the
Supreme Court’s free exercise jurisprudence. Congress has
power to enforce the Free Exercise Clause, as recognized in
Cantwell v. Connecticut, 310 U.S. 296 (1940), because the
“fundamental concept of liberty embodied in [the Fourteenth
Amendment’s Due Process Clause] embraces the liberties
guaranteed by the First Amendment,” id. at 303. The Supreme
Court decided in Smith that whereas neutral laws of general
applicability do not implicate free exercise-based constitu-
tional concerns, laws “len[ding themselves] to individualized
governmental assessment of the reasons for the relevant con-
duct,” 494 U.S. at 884 (emphasis added), are subject to higher
scrutiny because they may be unevenly applied against
actions premised on religious exercise, see id. (“[A] distinc-
tive feature of unemployment compensation programs is that
8614        GURU NANAK SIKH v. COUNTY      OF   SUTTER
their eligibility criteria invite consideration of the particular
circumstances behind an applicant’s unemployment.”). When
such regulations involving individualized assessments impose
substantial burdens on religious exercise, they are subject to
strict scrutiny to protect and vindicate the right to free exer-
cise of religion from governmental encroachment. See id.

   As we decided earlier, here the County assessed the partic-
ular details behind Guru Nanak’s application and weighed
these particular facts against broad criteria. Therefore,
because RLUIPA attempts to protect the free exercise of reli-
gion by targeting only regulations subject to strict scrutiny, “it
[is] easier for Congress to show a pattern of state constitu-
tional violations” sufficient to justify RLUIPA’s enactment.
Hibbs, 538 U.S. at 736.

   After we identify the precise right—here, the free exercise
of religion in the face of individualized governmental assess-
ments subject to strict scrutiny—being protected by congres-
sional legislation, “we examine whether Congress identified
a history and pattern of unconstitutional [regulation] by the
States against [religious groups].” See Garrett, 531 U.S. at
368. In nine hearings preceding the enactment of RLUIPA,
Congress compiled a substantial amount of statistical and
anecdotal data demonstrating that governmental entities
nationwide purposefully exclude unwanted religious groups
by denying them use permits through discretionary and sub-
jective standards and processes. See H.R. Rep. No. 106-219,
18-24 (summarizing the evidence from these hearings). For
instance, “[r]eligious groups accounting for only 9% of the
population account for 50% of the reported litigation involv-
ing location of churches, and 34% of the reported litigation
involving accessory uses at existing churches.” Id. at 20-21.
Congress also heard persuasive anecdotal evidence regarding
a trend of denying newcomer religious groups CUPs in build-
ings that formerly housed non-religious assemblies or which
had housed widely accepted religious groups. Id. at 21-22.
               GURU NANAK SIKH v. COUNTY          OF   SUTTER           8615
   [10] The nature of the regulatory action RLUIPA targets
and the evidence which demonstrated that such regulations
often violated the Free Exercise Clause may empower Con-
gress to stem such violations pursuant to its Section Five
authority. See City of Boerne, 521 U.S. at 530 (“Strong mea-
sures appropriate to address one harm may be an unwarranted
response to another, lesser one.”). With that backdrop, we
must determine if there is “a congruence and proportionality
between the injury to be prevented or remedied and the means
adopted to that end.” See id. at 520. We find it central to our
decision that “[u]nlike [RFRA] at issue in City of Boerne . . .
which applied broadly,” Hibbs, 538 U.S. at 738, RLUIPA
applies more narrowly.

   [11] Unlike RFRA, the predecessor to RLUIPA, RLUIPA
applies solely to regulations affecting land use and prison
conditions, and therefore does not “displac[e] laws and pro-
hibit[ ] official actions of almost every description and regard-
less of subject matter . . . . [nor does it] appl[y] to all federal
and state law.” See City of Boerne, 521 U.S. at 532. RLUIPA
has nowhere near the “universal coverage,” id. at 516, the
Supreme Court found unacceptable in City of Boerne. See
also Cutter, 125 S. Ct. at 2118 (stating that RLUIPA is “[l]ess
sweeping than RFRA”). As with the statutes the Supreme
Court has found to be valid as constitutional exercises of Con-
gress’s Section Five authority, RLUIPA solely includes “rem-
edies aimed at areas where . . . discrimination has been most
flagrant.” See South Carolina v. Katzenbach, 383 U.S. 301,
315 (1966).21 RLUIPA is a congruent and proportional
  21
    We do note two potential concerns regarding the scope of RLUIPA.
   First, City of Boerne noted a concern with the strict scrutiny test created
by RFRA. 521 U.S. at 533-34 (“The stringent test RFRA demands of state
laws reflects a lack of proportionality or congruence between the means
adopted and the legitimate end to be achieved. . . . Requiring a State to
demonstrate a compelling interest and show that it has adopted the least
restrictive means of achieving that interest is the most demanding test
known to constitutional law.”). While RLUIPA may use the same strict
8616           GURU NANAK SIKH v. COUNTY          OF   SUTTER
response to free exercise violations because it targets only
regulations that are susceptible, and have been shown, to vio-
late individuals’ religious exercise. Therefore, Congress con-
stitutionally enacted RLUIPA pursuant to its enforcement
power within Section Five of the Fourteenth Amendment.

III.   CEQA Analysis and Injunctive Relief

  This court reviews for abuse of discretion a district court’s
decision to grant an injunction. Krug v. Lutz, 329 F.3d 692,
695 (9th Cir. 2003).

   [12] The County claims that the district court’s injunction
violated the California Environmental Quality Act (CEQA),
Cal. Pub. Res. Code § 21000, et seq., when it ordered the
County immediately to approve Guru Nanak’s CUP applica-
tion. The district court did not abuse its discretion, however,
because the County has already fully reviewed the environ-
mental impact of the application without stating any defi-
ciency. If residents had not appealed the Planning
Commission’s decision, the Commission’s review of the Plan-
ning Division’s detailed environmental impact report on Guru
Nanak’s application would have been final. In fact, the Plan-
ning Division attached thirty-three detailed conditions to its
approval of Guru Nanak’s application—all dealing with the

scrutiny standard as did RFRA, it applies the standard only to types of reg-
ulations subject to strict scrutiny in the past. See supra Part II.B.
   Second, RLUIPA defines “religious exercise” to include “any exercise
of religion, whether or not compelled by, or central to, a system of reli-
gious belief.” 42 U.S.C. § 2000cc-5(7)(A). This definition of “religious
exercise” is broader than the definition in RFRA. See Civil Liberties, 342
F.3d at 760. However, RLUIPA’s expanded meaning of “religious exer-
cise” applies, as is relevant here, only to individualized assessments pursu-
ant to land use regulations. As noted above, Congress sufficiently
documented how local governments stifle religious groups’ religious exer-
cise by denying such groups the ability to use property for religious pur-
poses.
              GURU NANAK SIKH v. COUNTY         OF   SUTTER          8617
environmental impact of the proposed temple. Neither a Com-
mission member nor a Board member ever disagreed with the
Planning Division’s conclusion that Guru Nanak’s applica-
tion, subject to several mitigation measures, complied with
CEQA.

   The County specifically points to Guru Nanak’s future
plans of expanding its congregation facilities and membership
as a reason why it must further review Guru Nanak’s applica-
tion for environmental impact. The California Supreme Court
in Laurel Heights Improvement Ass’n v. Regents of University
of California, 47 Cal. 3d 376, 396 (1988), held that an envi-
ronmental impact report (EIR) “must include an analysis of
the environmental effects of future expansion or other action
if: (1) it is a reasonably foreseeable consequence of the initial
project; and (2) the future expansion or action will be signifi-
cant in that it will likely change the scope or nature of the ini-
tial project or its environmental effects.”22 The County points
to Guru Nanak’s statement in its application that this first
temple is an interim use and that the group intends to build a
larger temple and parking lot in the future—both “reasonably
foreseeable consequences of the initial project.”

   Although Guru Nanak, like many religious congregations,
may have tentative plans to expand in the future, the construc-
tion of new installations is not a foreseeable result of Guru
Nanak’s application. Any later expansion would have to go
through a new application process with a new EIR. Lucas
Valley Homeowners Ass’n. v. County of Marin, 233 Cal. App.
3d 130 (1991), is analogous to the situation here. In Lucas
Valley, the court stated that the County of Marin did not need
  22
    In Laurel Heights, the UC Regents approved a use permit for a build-
ing that was going to be vacant in the near future. 37 Cal. 3d at 396-97.
The Regents undoubtedly were going to fill the already standing, vacant
building with additional occupants. Id. This situation is distinct from the
one at issue here, because Guru Nanak would have to construct a new
building if it wanted to expand its operations.
8618        GURU NANAK SIKH v. COUNTY    OF   SUTTER
to consider an orthodox Jewish group’s future hopes for
expansion when expansion plans were not proposed for
approval in the group’s application and would be subject to a
future application process. Id. at 161-62. Similarly, Guru
Nanak here has agreed to a capacity of seventy-five people in
the building it plans to convert into a temple, and future con-
struction would require another application process.

IV.    Conclusion

   We AFFIRM the district court’s order granting summary
judgment for Guru Nanak and enjoining the County immedi-
ately to approve and grant Guru Nanak’s CUP application.

  AFFIRMED.